Title: To Thomas Jefferson from John Wayles Eppes, 10 February 1803
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Eppington Feb: 10th: 1803.
          
          From the want of time your last letter received a few days before I left Richmond was not acknowledged. Maria arrived here just one week before the Legislature finally adjourned. She was in good health herself but was very near loosing our little Francis on the road between Edge hill and this place. From cold or cholick or some other cause he became lifeless in an instant in the carriage and most probably would have expired but for the friendly aid of mr. Randolph who hastened back with him in his arms to a house and procured a warm bath by which he was gradually restored. 
          By a letter from Mr Lilly I learn that he has failed in hiring hands for the levelling at Pant-Ops. The terror of Pages name he says prevented the possibility of hiring them. This shall not in future be a bar to our operations there—It has been long my wish to part with Page notwithstanding his skill and industry—& nothing but my being unable to procure a suitable character last year would have caused me to continue him longer. I will however at any rate part with him at the end of the present year, and indeed if I was myself perfectly satisfied with his conduct, such an evidence of the publick sentiment against him would induce me to give him up.
          We shall meet you at Monticello early in March—The necessity of my being at the different Courts of the district in the month of March will prevent my seeing much of you while at Monticello. It is probable I shall have no competitor in the District as no one has as yet come forward. 
          I enclose you the Report of the committee appointed to ascertain the amount of the debt due from the Commonwealth of Virginia on which subject you made some inquiry during the last year—
          accept for your health & happiness the warm wishes of Maria & myself—
           Yours sincerely
          
            Jno: W: Eppes
          
          
             When you write direct to city point as we shall be at home in a few days and continue there until we set out for Edge-hill—
          
        